t c summary opinion united_states tax_court thomas eb dorothy j ross petitioners v commissioner of internal revenue respondent docket no 14285-99s filed date thomas e ross pro_se randall l preheim for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the year in issue respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure this court must decide whether petitioners are liable for the alternative_minimum_tax amt under sec_55 petitioners do not dispute the computation of the amt some of the facts in this case have been stipulated and are so found petitioners resided in evergreen colorado at the time they filed their petition dorothy ross mrs ross was the beneficiary of two trusts during the year at issue the trusts invested only in one mutual_fund and did not invest in rental property or engage in the operation of a trade_or_business a legal dispute arose with respect to the beneficiaries of the trusts and the trustee bank regarding the trustee bank's management of the trusts in connection with the legal dispute petitioners personally incurred and paid legal and accounting fees totaling dollar_figure in petitioners reported dollar_figure of interest_income and dollar_figure of dividend income from the trust in petitioners deducted the legal and accounting fees on schedule a - itemized_deductions under line other expenses petitioners did not file form_6251 alternative_minimum_tax -- individuals with their return respondent determined that petitioners are liable for the amt in the amount of dollar_figure petitioners contend that they incorrectly deducted the legal and accounting fees as miscellaneous_itemized_deductions they claim the fees should have been deducted directly from the trust income or in other words from gross_income in the same manner that business or rental property expenses are directly deducted from business or rental income respectively petitioners allege that if they had reported the fees in this manner then the amt would not apply in their memorandum petitioners contended that the application of the amt to their situation is not fair and was not intended by congress but they did not pursue this argument at trial the alternative_minimum_tax is imposed on taxpayers under sec_55 the determination of an individual's alternative_minimum_tax requires a recomputation of the taxable_income leading to a new tax_base the alternative_minimum_taxable_income sec_55 in computing the alternative_minimum_taxable_income no deduction is allowed for miscellaneous_itemized_deductions as defined in sec_67 sec_56 sec_212 allows an individual a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_212 and the legal and accounting fees in this case are such expenses 698_f2d_575 2d cir taxpayer allowed deduction for legal fees incurred to protect income-producing property from excessive management fees barr v commissioner tcmemo_1989_420 under sec_67 this deduction is a miscellaneous itemized_deduction sec_62 lists the deductions allowable in arriving at adjusted_gross_income one of these deductions is for trade_or_business_expenses sec_62 however the trusts are not a trade_or_business nor do the trusts carry on a trade_or_business sec_62 allows a deduction for expenses allowed under sec_212 if the expenses are attributable to property held_for_the_production_of_rents_or_royalties mrs ross did not receive rents or royalties from the trusts therefore this section does not apply the deduction for the legal and accounting fees is not one of the deductions allowable in arriving at adjusted_gross_income under sec_62 we find that petitioners correctly reported the legal and accounting fees as a miscellaneous itemized_deduction as a result the amt as determined by respondent applies to petitioners we have previously held that the text of the amt statute is clear and unambiguous klaassen v commissioner tcmemo_1998_241 affd without published opinion 182_f3d_932 10th cir however unfair this statute might be to petitioners we must apply the law as written id the proper place for a consideration of petitioners' complaint is the halls of congress not here 40_tc_436 affd 331_f2d_422 7th cir accordingly we sustain respondent's determination reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
